      Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 1 of 11




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION


 United States of America,
                                         Case No. 1:18-cr-00318
 v.
                                         Michael L. Brown
 Leena F. Awad (1),                      United States District Judge

                         Defendant.

 ________________________________/

                                  ORDER

       Defendant Leena F. Awad is currently in federal custody pending

sentencing. She seeks “an unsecured bail bond with the condition of

home confinement and supervised release.” (Dkt. 143 at 6.) The Court

previously ordered that Defendant be detained, so her request is framed

as a motion for reconsideration. The Court denies Defendant’s motion.

I.     Background

       In August 2018, a federal grand jury in the Northern District of

Georgia indicted Defendant (a Jordanian citizen) on one count of

conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349; nine

counts of wire fraud, in violation of 18 U.S.C. § 3143; and one count of

false swearing in an immigration matter, in violation of 18 U.S.C.
      Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 2 of 11




§ 1546(a). (Dkt. 1.) After holding an evidentiary hearing, the Court

ordered that Defendant be detained pending trial because “no condition

or combination of conditions will reasonably assure [her] appearance.”

(Dkts. 28; 31 at 9.) In March 2019, the Court denied Defendant’s motion

for reconsideration. (Dkt. 82.)

       In October 2019, Defendant pleaded guilty to the wire fraud

conspiracy count.     (Dkt. 108.)    The Court accepted that plea.          (Id.)

Defendant remains in federal custody pending her sentencing. (Id.) In

May 2020, she filed another motion for reconsideration of the Court’s

detention order. (Dkt. 143.) She claims she is no longer a flight risk

because her Jordanian passport has expired, Jordan has closed all flights

due to the COVID-19 epidemic, her expected sentence is shorter than

previously thought, and there is no guarantee that she will be deported

after serving her sentence.       She also says the COVID-19 epidemic

constitutes exceptional circumstances justifying her release.               The

government opposes Defendant’s motion. (Dkt. 144.)

II.    Legal Standard

       “Whether a person should be released pending sentencing is

governed by 18 U.S.C. § 3143.” United States v. Sanyaolu, 2017 WL



                                      2
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 3 of 11




3668615, at *2 (N.D. Ga. Aug. 25, 2017).           Subject to inapplicable

exceptions, that provision states:

     [T]he judicial officer shall order that a person who has been
     found guilty of an offense and who is awaiting imposition or
     execution of sentence . . . be detained, unless the judicial
     officer finds by clear and convincing evidence that the person
     is not likely to flee or pose a danger to the safety of any other
     person or the community if released [on personal
     recognizance, an unsecured appearance bond, or conditions].

18 U.S.C. § 3143(a)(1). In other words, “[t]he presumption is in favor of

detention pending sentencing.”       Sanyaolu, 2017 WL 3668615, at *2.

“To rebut this detention presumption, a defendant must show by clear

and convincing evidence that detention is not warranted, because the

defendant is neither a flight risk nor a danger to the community.” Id.

III. Discussion

     A.    Flight Risk

     The Court previously found that Defendant is a flight risk because

(1) “[s]he faces significant charges that could result in significant jail

time”; (2) “the government presented substantial evidence of her

involvement in wire fraud over a four-year period”; (3) “[i]f convicted . . .

she will almost certainly be deported at the end of her imprisonment”;

(4) she “has significant ties to Jordan” and “is a citizen of that country”;



                                      3
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 4 of 11




and (5) “[s]he has no property tying her to the United States.” (Dkt. 31

at 9–10.)   Essentially all of this remains true.     Defendant says her

expected sentence, and the likelihood of her deportation, are lower than

previously thought.     But they are still significant.    The maximum

sentence for wire fraud conspiracy, to which she has now pleaded guilty,

is still 20 years. See 18 U.S.C. §§ 1343, 1349. The government estimates

a sentence of at least 41–51 months, which is only marginally lower than

the five-year minimum previously anticipated by the Court. (See Dkts.

31 at 5; 144 at 5.) And the Court may, of course, impose a longer term of

imprisonment. The potential for a multi-year sentence is significant and

provides an incentive to flee. See United States v. Epstein, 155 F. Supp.

2d 323, 326 (E.D. Pa. 2001) (“This sentencing range [of 37–46 months] is

a sufficiently unpleasant prospect to persuade defendant under the

present circumstances to exit the United States if he had the

opportunity.”); United States v. Allen, 891 F. Supp. 594, 598 (S.D. Fla.

1995) (“The lengthy sentence presumptively provides Allen with a strong

incentive to flee.”). That is true even if Defendant receives sentencing

credit for her pre-trial detention.




                                      4
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 5 of 11




     The likelihood that Defendant will be deported after serving her

sentence also remains high.       Her wire fraud conspiracy conviction

constitutes   an    aggravated    felony,   which     generally   precludes

naturalization and renders her “deportable” under U.S. immigration law.

See 8 U.S.C. §§ 1101(a)(43)(M)(i), (U) (defining “aggravated felony” as an

offense, or conspiracy to commit an offense, that “involves fraud or deceit

in which the loss to the victim or victims exceeds $10,000”); Moncrieffe v.

Holder, 569 U.S. 184, 187 (2013) (“[I]f a noncitizen has been convicted of

one of a narrower set of crimes classified as ‘aggravated felonies,’ then he

is not only deportable but also ineligible for [certain] discretionary forms

of relief.”); see also 8 U.S.C. 1101(f)(8), 1227(a)(2)(A)(iii), 1228, 1427(a)

(describing immigration consequences of aggravated felony conviction for

noncitizens). Indeed, Defendant acknowledged in her plea agreement

that “because the Defendant is pleading guilty to [wire fraud conspiracy],

removal is presumptively mandatory.” (Dkt. 108-1 at 4.) She essentially

acknowledges the same thing in her current motion. (See Dkt. 145 at 4

(“Ms. Awad is . . . subject to and will likely be placed in removal

proceedings before the immigration Court.”).)           Defendant’s likely

“removal from the United States as a consequence of [her] conviction adds



                                     5
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 6 of 11




to Defendant’s risk of flight and undermines Defendant’s arguments for

release.” Sanyaolu, 2017 WL 3668615, at *2.

     Defendant claims she can no longer travel to Jordan because her

passport has expired and Jordan has closed all flights due to the COVID-

19 epidemic.    The fact that Defendant’s passport has expired is no

stronger an argument for release than her prior offer to surrender her

passport — an offer the Court rejected when it initially issued its

detention order.   The Court is also unmoved by Jordan’s temporary

airport closure. How much longer that closure will last is unclear. And

it does not stop Defendant from pursuing other methods of entering

Jordan. Nor does it stop her from fleeing to another country either

indefinitely or until Jordan reopens its airports.

     The most significant development since the Court’s prior detention

order actually increases, not decreases, Defendant’s flight risk: she now

stands convicted of wire fraud conspiracy.            This has two big

consequences. First, it “removes the possibility that the defendant might

avoid criminal punishment—subject to appeal—which increases h[er]

incentive to flee.” United States v. Patel, 2016 WL 80566, at *2 (E.D. La.

Jan. 7, 2016); see United States v. Jensen, 2012 WL 13106375, at *9



                                     6
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 7 of 11




(N.D. Ga. Oct. 22, 2012) (“The fact of her conviction is real, the significant

period of incarceration she must serve is self-evident, and the restitution

she is required to pay is substantial. Jensen has a greater incentive to

flee now than existed before her conviction.”); United States v. Garcia

Garcia, 727 F. Supp. 318, 320 (N.D. Tex. 1989) (“The criminal

punishment he faces is now a certainty, subject to success on appeal. The

hope for leniency or victory at trial no longer exists to counterbalance the

incentive to avoid criminal punishment by fleeing the jurisdiction.”).

Second, it means she now bears the burden to prove by clear and

convincing evidence that she is not flight risk — a burden she did not face

when the Court initially ordered her detention. Given the force of these

consequences, and the weakness of Defendant’s arguments for release,

the Court declines to reconsider its detention order. Defendant has not

shown “by clear and convincing evidence that [she] is not likely to

flee . . . if released.” 18 U.S.C. § 3143(a).

      B.    COVID-19

      Defendant next claims that the COVID-19 epidemic constitutes an

“exceptional” circumstance justifying her release under 18 U.S.C.

§ 3145(c). (See Dkt. 143 at 3–5.) Section 3145(c) does allow certain



                                       7
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 8 of 11




detained persons to be released “if it is clearly shown that there are

exceptional reasons why such person’s detention would not be

appropriate.” 18 U.S.C. § 3145(c). But that provision applies only to

“person[s] subject to detention pursuant to section 3143(a)(2) or (b)(2),

and who meet[] the conditions of release set forth in section 3143(a)(1) or

(b)(1).” Id. Defendant is not subject to detention under Section 3143(a)(2)

or (b)(2). Nor does she meet the conditions of release in Section 3143(a)(1)

or (b)(1), which both require a finding by clear and convincing evidence

that the defendant is not likely to flee. So, as the government points out,

Section 3145(c)’s “exceptional circumstances” test simply does not apply

to Defendant here. (See Dkt. 144 at 6); see, e.g., United States v. Ferry,

2020 WL 2198118, at *3 (D.N.M. May 6, 2020) (“[T]he Court need not

reach the issue of whether or not the COVID-19 pandemic qualifies as an

‘exceptional reason’ under 18 U.S.C. § 3145(c) because even if the

pandemic were an ‘exceptional reason,’ Ms. Ferry has not shown by clear

and convincing evidence that she is neither a flight risk nor a danger to

the community.”).

     Even assuming Defendant is somehow entitled to be released if she

establishes “exceptional” circumstances, she has not done so here. She



                                     8
    Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 9 of 11




claims she “has suffered from high blood pressure and asthma,” which

increase her risk of severe illness if she contracts COVID-19. (Dkt. 143

at 4.)   That may be.    But she has not shown that the likelihood of

contracting COVID-19 in her federal detention facility is so severe that

it constitutes an exceptional circumstance justifying her release. Indeed,

there is no evidence of any infection among the inmate population at her

facility. (See Dkt. 144 at 9.)1 And, as the government explains in its brief,

the facility has implemented robust policies to combat the spread of

COVID-19 and to protect the health of inmates and staff. (See id. at 8–

9); see, e.g., United States v. Pritchett, 2020 WL 1640280, at *3 (W.D. Pa.

Apr. 2, 2020) (COVID-19 did not warrant release of defendant with

asthma because the detention facility was taking “necessary steps and

precautions to help stop the spread of COVID-19” and “the COVID-19

virus has not been detected at the [facility]”).

     Defendant also complains that the facility has imposed limitations

on in-person visits as a result of the COVID-19 epidemic, and that this


1 The Court previously granted compassionate release to an inmate at
the same facility based, in part, on evidence of the facility’s failure to
follow its own safety protocols in regard to that inmate. Defendant has
made no such showing here. And, that inmate’s situation was also
drastically different than Defendant’s situation.

                                     9
      Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 10 of 11




“has impaired the Defendant’s ability to adequately assist counsel in the

preparation of her sentencing.” (Dkt. 143 at 5.) But the government

states, and Defendant does not dispute, that the facility allows

attorney-client interactions by telephone and video. (Dkt. 144 at 9–10.)

The facility has five video units set up in private rooms for these

interactions. And inmates can contact their attorneys directly (by mail

or telephone) to request a virtual meeting — a request which, according

to the government, the facility “will accommodate.” (Id.) So, Defendant

can still work with her attorney in preparation for her sentencing. She

just has to do it remotely rather than in person. That arrangement may

not be ideal but it makes sense given the risks posed by COVID-19. It

certainly does not constitute exceptional circumstances justifying her

release. Defendant’s motion for reconsideration is denied.

IV.    Conclusion

       The Court DENIES Defendant Leena F. Awad’s Motion for

Reconsideration and Release on Bail from District Court’s Order of

Detention (Dkt. 143).




                                      10
Case 1:18-cr-00318-MLB-JKL Document 148 Filed 06/22/20 Page 11 of 11




 SO ORDERED this 22nd day of June, 2020.




                                11
